Citation Nr: 1300654	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for a lung disability, including as due to herbicide exposure, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney at law


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from April 1971 to December 1974.  The Veteran died in July 2007.  The appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a March 2011 decision, the Board denied the appellant's claims.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the appeal for further adjudication.

In July 2012, the appellant submitted additional evidence directly to the Board.  38 C.F.R. § 20.1304 (any additional pertinent evidence received by the Board that has not already been considered by the agency of original jurisdiction (AOJ) must be referred to the AOJ for initial review unless there has been a waiver of such referral by the claimant).  The additional evidence consisted of a document prepared by Dr. Daniel D. Zimmerman, including a medical history of the Veteran, a literature review of sarcoidosis, and a medical opinion with respect to the cause of death.  Although it was not accompanied by a waiver of RO review, given the full grant of the cause of death claim herein, there is no due process problem with respect to that issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).  To the extent that Dr. Zimmerman addresses sarcoidosis, this evidence was not of record at the time of the Veteran's death and cannot be considered in adjudicating the accrued benefits claim.  38 C.F.R. § 3.1000.  Accordingly, no waiver of AOJ consideration is necessary, and the accrued benefits claim may also be adjudicated by the Board without prejudice to the claimant.

Although the RO limited the lung disability issue to lung cancer, the Board has broadened the issue pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran died in July 2007.  The death certificate lists the immediate cause of death as pulmonary hypertension due to or as a consequence of sarcoidosis, with hepatitis C and cor pulmonale as significant conditions contributing to death but not resulting in the underlying cause. 

2.  At the time of the Veteran's death, service connection was not in effect for any disability. 

3.  Hepatitis C was causally related to active service and contributed substantially or materially to cause his death.

4.  The Veteran filed a claim for service connection for lung cancer as due to herbicide exposure in June 2007, prior to his death. 

5.  A lung disability, including lung cancer and sarcoidosis, was not incurred in or aggravated by active service, including as due to herbicide exposure. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2012).

2.  The criteria for service connection for a lung disability, including as due to herbicide exposure, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107, 5121 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.1000 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the issues of entitlement to service connection for the cause of the Veteran's death and service connection for a lung disability, for accrued benefits purposes, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to the claim for service connection for the cause of the Veteran's death, in light of the Board's favorable determination, no further discussion of VCAA compliance is necessary.  

With respect to the claim for service connection for a lung disability, for accrued benefits purposes, neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The appellant was notified via an August 2007 letter of the criteria for establishing accrued benefits, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She was notified via a January 2008 letter of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  These letters predated the initial adjudication by the AOJ/RO in April 2008.  

In May 2008, the appellant was informed of how VA determines disability ratings, but she was never informed of how VA determines effective dates.  However, as the instant decision denies service connection for a lung disability for accrued benefits purposes, no effective date will be assigned.  Thus, any absence of Dingess notice in this regard is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the claimant in the development of the claim.  In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no indication of any further available evidence or information to be associated with the record in regard to the claim for accrued benefits.  In a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death, although there are exceptions for outstanding service treatment records and VA treatment records, as they are considered to be in the constructive possession of VA at the time of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Cause of Death

The appellant, in her statements, contends that the Veteran contracted hepatitis C when he obtained a tattoo and/or was exposed to contaminated blood from wounded or dead soldiers in service, which contributed to his death.  As the Board is granting service connection for the cause of the Veteran's death on the basis that the Veteran contracted hepatitis C, which contributed to his death, when he obtained a tattoo in service, the claimant's additional contention that the Veteran was exposed to Agent Orange in service which caused sarcoidosis, leading to his death, need not be addressed.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312  (2012).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

In this case, the Veteran died in July 2007.  The death certificate lists the immediate cause of death as pulmonary hypertension due to or as a consequence of sarcoidosis, with hepatitis C and cor pulmonale as significant conditions contributing to death but not resulting in the underlying cause.

The Veteran's service treatment records show that upon enlistment in April 1971, he reported that he had ear, nose and throat problems.  The physician noted that he had frequent sore throats.  There were no abnormalities noted on examination.  In December 1974, the Veteran reported frequent headaches.  The physician noted that they were treated with aspirin with no sequelae.  The separation examination in December 1974 noted a tattoo on the right shoulder.  The remaining service treatment records do not show diagnoses of or symptomatology consistent with pulmonary hypertension, sarcoidosis, hepatitis C, or cor pulmonale. 

An April 1997 private treatment note reflects that the Veteran was diagnosed with sarcoidosis about 10 years ago.  Treatment notes from 2007 show a 20-year history of sarcoidosis.  

A June 2002 liver biopsy shows hepatitis C, mild.  An August 2003 anatomic pathology report of the bronchial lavage, right upper lobe, noted marked acute inflammation and rare small budding yeast like organisms.  It was noted that malignant cells were not seen. 

A May 2006 private treatment note reflects that the Veteran was turned down for lung transplant evaluation due to his history of hepatitis C.

Private medical records in June 2007, shortly before the Veteran died, indicate that he was diagnosed with interstitial lung disease/sarcoidosis with chronic respiratory failure, severe pulmonary hypertension, associated right heart failure and chronic obstructive pulmonary disease.  A July 2007 medical record shows that the cause of death was severe pulmonary hypertension with hemoptysis, history of end-stage sarcoidosis, history of hepatitis C, and cor pulmonale. 

A VA medical opinion regarding the Veteran's hepatitis C was obtained in April 2008.  The physician reviewed the claims file and noted that the service treatment records show that the Veteran obtained a tattoo in service.  He noted that this was the only risk factor for hepatitis C of record.  He also noted the appellant's contention that the Veteran handled dead and wounded soldiers.  He further noted that the tattoo was a recognized possible source of hepatitis C and that the diagnosis of hepatitis C was made remotely, 24 years after discharge from service.  

The physician opined that it was a possibility that the Veteran's hepatitis C was related to the in-service tattoo, but the issue could not be resolved without resorting to mere speculation.  He explained that it could not be stated with certainty that hepatitis C was contracted while the Veteran was in service due to the tattoo because it is the only credible risk factor for hepatitis C in the Veteran's history.  He further noted that the possibility of the tattoo being the source of hepatitis C could not be ruled out.  The fact that the Veteran's civilian work as a firefighter may have also subjected him to the hepatitis virus, through dealing with injured fire victims could also not be ruled out.  The physician found that these uncertainties confirmed the opinion that it cannot be stated beyond mere speculation whether the Veteran's hepatitis C was service related to the tattoo. 

As noted above, in July 2012, the appellant submitted a medical opinion regarding the Veteran's hepatitis C from Dr. Zimmerman, a private physician.  Dr Zimmerman reviewed the claims files, including the above noted evidence.  He observed that there was evidence of two in-service risk factors for hepatitis C infection, the first being the receipt of the tattoo in Thailand and the second being the exposure to the blood of dead and wounded soldiers.  

While noting that there is no description of the conditions in which the Veteran received the tattoo, Dr. Zimmerman commented that "given the location and time period, it is certain that his tattoo was not received under optimal conditions-there would not have been modern equipment or a staff trained in disease transmission."  He noted that the Centers for Disease Control still urges travelers to use caution when obtaining tattoos in Thailand.  He opined that "it was more likely than not true that [the Veteran's] tattoo in Thailand was related to his subsequent development of Hepatitis C."  

Dr. Zimmerman further noted that, if the Veteran had been exposed to the blood of dead and wounded soldiers, then such exposure would "as likely as not" be related to his subsequent development of hepatitis C.  He noted that "it seems far more likely that the infection stemmed from the tattoo [as] [w]ith the tattoo there is concrete evidence of entry of a foreign object into [the Veteran's] body, and therefore the disease pathway is known."  

Dr. Zimmerman noted that the 2008 VA medical opinion mentioned a third possibility for Hepatitis C exposure, that of exposure to the blood of fire victims as a firefighter after service.  Dr. Zimmerman found this possibility was "speculative" and believed that the 2008 VA physician would agree.  Dr. Zimmerman observed that there is no medical record or other evidence that suggests that the Veteran was exposed to the blood of any fire victims.  

Dr. Zimmerman then opined that the Veteran's Hepatitis C infection substantially contributed to his death by denying him access to a lung transplant, the only procedure that would have saved his life.  In this regard, he stated that he agreed with the Veteran's treating physician during the last month of his life and that of the coroner, both of whom indicated that the hepatitis C was a significant condition contributing to death.

After reviewing the Veteran's claims files, the 2008 VA physician could not reach a conclusion as to whether the disability was related to the in-service tattoo without resorting to speculation.  The opinion also contains internally inconsistent statements.  Thus, the Board finds the opinion to be of little to no probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

On the contrary, also after reviewing the Veteran's claims files, Dr. Zimmerman opined that the in-service tattoo was related to his later development of hepatitis C and that the hepatitis C substantially contributed to his death.  This opinion is supported by a detailed rationale.  Thus, the Board finds this opinion to be of great probative value.  See Hayes, 5 Vet. App. at 69-70.

Given the above, the Board finds that the medical evidence of record supports the claim in that the most probative and persuasive evidence, Dr. Zimmerman's opinion, shows that the Veteran's hepatitis C was causally related to service.  The evidence further shows that his hepatitis C prevented him from receiving the lung transplant that would have treated his sarcoidosis, which led to the pulmonary hypertension that led to his death.  Indeed, in addition to the above private physician's opinion, the death certificate lists hepatitis C as a significant condition contributing to death.  Thus, the Board also finds that the medical evidence of record shows that the Veteran's hepatitis C contributed substantially or materially to cause his death.  Accordingly, service connection for the cause of the Veteran's death is warranted.

Service Connection for Accrued Benefits Purposes

Accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2002 & Supp 2012); 38 C.F.R. § 3.1000 (2012).  

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002 & Supp 2012); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

Only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000.  In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a),(d)(4).  See Hayes, 4 Vet. App. at 360-61. 

The record shows that, as the surviving spouse of the Veteran, the appellant has standing to file a claim for accrued benefits and she did so in a timely fashion.  The record also shows that at the time of the Veteran's death he had a pending claim for service connection for lung cancer.  Thus, in order for the appellant to prevail on the accrued benefits claim, it must be shown that the Veteran would have prevailed on the claim if he had not died. 

In this case, at the time of the Veteran's death, the evidence of record consisted of his service treatment and personnel records, and a June 2007 letter from a private physician showing that the Veteran was diagnosed with stage IV sarcoidosis "approximately eight years ago".  The evidence of record at the time of the Veteran's death does not support an award of service connection for a lung disability.  

The Board notes the appellant's contention that the Veteran's exposure to Agent Orange in service caused his sarcoidosis.  The Veteran's service personnel records show that he was stationed at U-Tapao Airfield in Thailand in 1973.  Regardless of the potential exposure to herbicides in service, the Board notes that sarcoidosis is not a disease associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  Therefore, service connection cannot be granted based on this presumption. 

The evidence does not support a finding of service connection for a lung disability.  While the evidence of record at the time of the Veteran's death shows a diagnosis of sarcoidosis, the evidence does not show that a lung disability had its onset in or is causally related to service, including alleged herbicide exposure.  

The evidence of record at the time of the Veteran's death is devoid of any objective medical evidence of a lung disability for many years after service.  The June 2007 medical statement from one of the Veteran's health care providers stated that sarcoidosis was diagnosed in approximately 1999, over 24 years after his separation from service.  This lapse in time weighs against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, at the time of the Veteran's death there was no competent, probative evidence indicating that the Veteran's sarcoidosis, or any other lung disability, was related to service.  While the appellant has since reported that his treating physicians had told the Veteran that his sarcoidosis was related to service, the Board finds the appellant's statements regarding what her husband's physician told her husband too attenuated to constitute competent medical evidence of a nexus between a current lung disability and service.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  While an appellant may be competent to simply report that a physician had told him that he had a particular diagnosis, an appellant is not competent to relay a medical opinion which may be much more complex than a simple diagnosis.  Without competent evidence linking a lung disability to service, service connection for a lung disability for accrued benefits purposes is not warranted. 

Further, the medical evidence does not show that the Veteran was diagnosed with lung cancer.  Without a diagnosis of lung cancer, service connection cannot be presumed or granted on a direct basis.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Given the above, the Board finds that a lung disability, including lung cancer and sarcoidosis, was not incurred in or aggravated by active service, including as due to herbicide exposure.

In sum, as the Veteran would not have prevailed on the claim for service connection for a lung disability, including lung cancer and sarcoidosis, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt rule does not apply, and her claim for service connection for a lung disability, for accrued benefits purposes, is denied.  



ORDER

Service connection for the cause of the Veteran's death is granted, subject to the provisions governing the award of monetary benefits. 

Service connection for a lung disability, including as due to herbicide exposure, for accrued benefit purposes, is denied. 




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


